Citation Nr: 9905755	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  97-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a right eye injury, currently evaluated as 30 
percent disabling.

2.  Entitlement to special monthly compensation based upon 
bilateral blindness under the provisions of 38 C.F.R. 
§ 3.383.

3.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1946 to 
March 1947.

A review of the record discloses that the Department of 
Veterans Affairs (VA) Regional Office (RO), in a February 
1996 rating decision, denied the appellant's claims of 
entitlement to an increased evaluation for his service-
connected right eye disability, and an award of special 
monthly compensation based upon the need for regular aid and 
attendance.  In this rating action, the RO granted an award 
of special monthly compensation under 38 U.S.C.A. § 1114(k) 
(West 1991) for loss of use of the right eye.  The appellant 
filed a notice of disagreement with this rating 
determination, but did not perfect his appeal in this matter.  
In May 1996, the appellant filed another claim seeking an 
increased rating evaluation, and an award of special monthly 
compensation benefits.  By rating decision, dated in July 
1996, the RO confirmed its previous rating decision, which 
denied the benefits sought.  The appellant was notified of 
this decision by letter, dated in July 1996.  The appellant 
filed a timely notice of disagreement with this rating 
decision in September 1996.  At that time, he also filed a 
claim for a total disability evaluation based upon individual 
unemployability, which was denied in February 1997.  The 
record discloses that the RO issued a statement of the case 
and supplemental statement of the case, relative to these 
issues in October 1996 and February 1997, respectively.  The 
appellant was afforded a personal hearing in June 1997.  He 
perfected his appeal in this matter in October 1997. 



REMAND

Unhealed eye injuries in chronic form are rated from 10 
percent to 100 percent disabling based upon impairment of 
visual acuity or field loss, pain, rest requirements or 
episodic incapacity.  Where defective vision in only one eye 
is the result of a service-connected disability, and the 
veteran is not totally blind, 38 C.F.R. § 4.14 (1998) 
precludes using defective vision in the non-service connected 
eye in determining the degree of disability from defective 
vision.  The non-service connected eye must be considered 
normal or noncompensable.  38 C.F.R. § 3.383 (1998).

The record discloses that the appellant suffered bilateral 
eye trauma during military service.  However, it was noted 
that there was no appreciable left eye trauma resulting in 
residual impairment.  Thus, he is evaluated based solely on 
his right eye impairment, with the left eye considered 
normal.  Accordingly, any impairment associated with the non-
service connected eye may be resolved by assuming that visual 
acuity in the non-service connected eye is 20/40 or better, 
when the veteran is not totally blind.  4.14, 3.383.  See 
Boyer v. West, No. 97-1194 (U.S. Vet. App. Oct. 8 1998).

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  4.75 (1998).  Loss of use or blindness of one eye, 
having only light perception, will be held to exist when 
there is inability to recognize test letters at one foot and 
when further examination of the eyes reveals that perception 
of objects, hand movements or counting fingers cannot be 
accomplished at three feet, and/or that lesser extents of 
visions, particularly perception of objects, hand movements, 
or counting fingers at distances less than three feet being 
considered of negligible utility. 38 C.F.R. § 4.79 (1998).  
Corrected visual acuity of 20/40, or better, is not 
considered to be compensably disabling. 

Under applicable rating criteria, complete blindness in one 
eye, with only light perception, where visual acuity in the 
other eye is 20/40 or better, is 30 percent disabling.  Part 
4, Diagnostic Code 6070. Complete blindness in one eye, with 
only light perception, where visual acuity in the other eye 
is evaluated as 20/70, warrants a 50 percent evaluation.  
Part 4, Diagnostic Code 6069.  Evaluation under these 
diagnostic codes would also entitle the appellant to an award 
of special monthly compensation.

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the current state of the disorder.  38 U.S.C.A. 
§ 1155 (West 1991).  Separate rating codes identify the 
various disabilities.  38 C.F.R., Part 4.  Although 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (1998), the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10 (1998).

In this case, the appellant's service-connected right eye 
disability has been evaluated as 30 percent disabling under 
Diagnostic Code 6009-6070.  The appellant is also in receipt 
of special monthly compensation under 38 U.S.C.A. § 1114(k) 
based upon his loss of use of the right eye, having only 
light perception.  The record further reflects that it was 
the RO's determination that the criteria for special monthly 
compensation payable under 38 U.S.C.A. § 1114(m) was 
warranted, since medical evidence of record at that time did 
not show left eye visual acuity to have decreased to 5/200.  
It was noted, however, that the medical evidence did document 
findings of decreased visual acuity associated with the left 
eye.

A preliminary review of the record discloses that the 
appellant has experienced a progressive decrease in left eye 
visual acuity.  In this context, the record shows that visual 
acuity of the left eye had been variously evaluated between 
20/30 and 20/50 during the period from 1996 to 1997.  
However, on more recent VA outpatient evaluation, in May 
1997, left eye visual acuity was evaluated as 20/70-1.  A May 
1997 visual field examination indicated that the appellant's 
visual field of the left was reduced to 20 degrees of 
concentric contraction.  In addition, a private medical 
statement, also dated in May 1997, indicated that while the 
left eye was the appellant's better eye, he had been 
evaluated with end stage glaucoma and a cataract in that eye.  
The appellant was noted to have a very restricted visual 
field in the left eye.  The examiner indicated that, overall, 
the appellant was severely visually impaired.

In this regard, the Board notes that the record now 
demonstrates that the appellant's left eye visual acuity 
reflects a greater degree of impairment than currently shown 
on evaluation.  This circumstance is significant in terms of 
evaluating the appropriateness of an increased evaluation for 
the appellant's service-connected right eye disability.  In 
this regard, while the non-service connected left eye is 
still considered normal in the context of the increased 
rating claim, the extent of visual acuity in the left eye is 
relevant to the evaluation of the right eye for rating 
purposes.  Accordingly, it is the opinion of the Board that 
further examination is required to evaluate the extent of the 
appellant's visual disability. 

The Board further notes that the law governing the award of 
special monthly benefits provides that for an award of aid 
and attendance, the law contemplates an individual with such 
severe physical disabilities that he is unable to care for 
himself.  The determination of entitlement to additional 
compensation is based upon the overall ability to care for 
one's own needs.  The fact that one may require assistance 
from another person in the performance of one or more 
specified functions is not, in and of itself, determinative 
of the need for regular aid and attendance.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1998).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (1998).

The record discloses that in February 1997, the RO denied the 
appellant's claim for special monthly compensation based upon 
the need for regular aid and attendance.  This decision was 
based upon the RO's finding that the evidence did not 
demonstrate decreased visual acuity of the left eye of 5/200 
or less.  In addition, it was noted that the appellant lived 
alone, and was able to utilize local bus service to get 
around.  In this regard, the RO determined that the evidence 
did not establish any restrictions in activity or reflect the 
extent of severity necessary to establish entitlement to 
special monthly compensation.  

The appellant testified concerning the extent of impairment 
in his daily function due to his service-connected disability 
at a personal hearing before the RO in June 1997.  The 
appellant indicated that he received ongoing treatment for 
his vision problems at the VA medical facility in Reno, 
Nevada.  It was explained that because of the appellant's 
visual impairment, he is unable to drive, and often unable to 
rely on others for transportation.  He rides a shuttle bus 
from his home in California to Nevada, and from the shuttle 
departure location, travels by taxi cab to the VA clinic.  It 
was noted that the appellant's ability to go outside of his 
home was limited to only this particular circumstance.  In 
that context, the appellant was noted to be able to utilize 
the shuttle bus service because the shuttle stop is located 
near his home, in an area already familiar to the appellant, 
so that he is able to travel unaccompanied.  It was noted 
that were the shuttle stop to be moved, the appellant would 
be unable to travel unaccompanied.  He is unable to utilize 
the city's bus service or walk to various locations, because 
he is unable to read bus schedules or street signs.  
Testimony was offered by the appellant's daughter concerning 
the limitations imposed upon the appellant due to his visual 
impairment.

In this regard, a review of the record further reflects that 
an essential element previously lacking in this case was a 
clinical finding that the appellant was unable to care for 
himself due to the severity of his disability.  The 
appellant's representative has asserted with respect to this 
aspect of the appellant's claim, that the appellant has 
essentially lost visual acuity in both eyes.  The severity of 
his condition, it is contended, places the appellant in 
harm's way, susceptible to injury to himself.  It was noted 
that the appellant's physical environment was hazardous 
inasmuch as the appellant was unable to properly take his 
medications, or read food preparation labels.  In this 
context, it was maintained that the RO failed to provide the 
appellant with an adequate examination to properly assess his 
ability to function for purposes of determining whether 
entitlement to an award of special monthly compensation based 
upon need for regular aid and attendance had been shown.  The 
Board concurs with the assertion that medical examination and 
opinion was warranted in order to evaluate the appellant's 
functional capabilities.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist the appellant 
in the development of facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  In view of the 
appellant's subjective complaints and the clinical findings 
of record concerning his visual disability, it is the opinion 
of the Board that contemporaneous and thorough examination 
would be of assistance in clarifying the nature of the 
appellant's disability and would be instructive with regard 
to the appropriate disposition of the issues submitted for 
appellate consideration.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Accordingly, this case is REMANDED for the following action:

1.  The RO should request any more recent 
medical records pertaining to treatment the 
appellant received for his service-connected 
disability, to include outpatient medical 
records from the VA facility in Reno, Nevada.

2.  The RO should schedule the appellant for 
a special VA ophthalmology examination to 
determine the nature and extent of his visual 
impairment.  All indicated testing should be 
accomplished, and the results reported in 
detail.  The claims folder should be reviewed 
by the examiner prior to the examination.  It 
is requested that the examiner indicate 
whether there has been a sustained decrease 
in visual acuity of the left eye since 1997, 
such that vision in the left eye is no longer 
20/40 or better.  The examination report 
should reflect review of pertinent material 
in the claims folder, including the medical 
records.  It would be of assistance to the 
Board if the examiner included a complete 
rationale for any opinion expressed, to 
include identification of the factors upon 
which his/her opinion is based.

3.  The appellant should be afforded a VA 
examination for housebound status or 
permanent need for aid and attendance (VA 
Form 21-2680).  The examiner should complete 
the examination report, responding to all 
questions therein, including whether the 
appellant is able to feed, dress himself, 
attend to the wants of nature, ambulate 
outside the home without assistance, etc., 
and, if not, what specific disabilities are 
implicated in his inability to perform such 
self-care tasks.  In so doing, the examiner 
should comment regarding the limited nature 
in which the appellant is reportedly able to 
travel to and from his scheduled VA clinic 
appointments.  All necessary tests should be 
performed.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.

4.  Thereafter, the RO should review the 
examination reports to ensure that the remand 
has been complied with, and, if not, the RO 
should take appropriate corrective action.  
The RO should then adjudicate the issues 
noted on the title page of this remand.

If the benefits sought on appeal are not granted, the 
appellant and his representative should be furnished a 
supplemental statement of the case, and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration.

The purpose of this remand is for further evidentiary 
development.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case. 

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





 Department of Veterans Affairs

